Case 7:19-cv-00874-GEC-PMS Document 10 Filed 04/15/20 Page 1 of 3 Pageid#: 129




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

                                                   )
 JERRY RAY HALL,                                   )   CASE NO. 7:19CV00874
                                                   )
                         Plaintiff,                )
 v.                                                )   MEMORANDUM OPINION
                                                   )
 MRS/MS. A. MILLER,                                )   By: Hon. Glen E. Conrad
                                                   )   Senior United States District Judge
                         Defendant.                )

          Jerry Ray Hall, a Virginia inmate proceeding pro se, filed this civil rights action pursuant

 to 42 U.S.C. § 1983, alleging that a prison food service official has violated his constitutional

 right to freely exercise his religious dietary beliefs. After review of the record, the court

 concludes that Hall’s action is appropriately dismissed without prejudice for failure to state a

 claim.

          Hall is incarcerated at Augusta Correctional Center (“Augusta”).         He states that he

 requires “the Real Kosher Jewish meals.” Compl. Attach. 1, ECF No. 1-1. In his § 1983

 complaint, Hall alleges that the defendant, Ms. A. Miller, “put up [a] flyer in both chowhall[s]

 stat[ing] she [was] going to turn the Regular bakery into a kosher bakery using the same oven

 she bake[s] bread, cakes, meat and other food products,” which “she put[s] on Regular food tray

 meals.” Compl. 3, ECF No. 1. Hall alleges that in order for Ms. Miller to make Kosher breads,

 she must “have another oven for Kosher bread only,” because “if she use[s] the same oven she

 . . . will only make non-Kosher Bread.” Id.

          In November 2019, Hall filed an Informal Complaint, stating that Miller was refusing to

 supply “Kosher Bread” or dry cereal for breakfast in his “Real Kosher Jewish meals,” as he

 believes is required by the Virginia Department of Corrections Kosher breakfast menu. Compl.
Case 7:19-cv-00874-GEC-PMS Document 10 Filed 04/15/20 Page 2 of 3 Pageid#: 130




 Attach. 1, ECF No. 1-1. In response, Miller wrote, “The Kitchen follows the menu that the state

 dietician has put out. The only changes made are the types of vegetable[s] that [are] being

 served. Bread and dry cereal are not on the menu.” Id. In Hall’s § 1983 complaint, he states

 that Miller’s actions “violated Jewish orthodox Kosher meals.” Compl. 2. He seeks damages in

 the amount of $180,000. Id.

        The court is required to dismiss a complaint filed by a prisoner against a governmental

 entity or officer if the court determines that it is frivolous, malicious, or fails to state a claim on

 which relief may be granted. 28 U.S.C. § 1915A(b)(1). To survive screening under § 1915A, “a

 complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

 plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Section 1983 permits an aggrieved party to file a civil action against a person for actions

 taken under color of state law that violated his constitutional rights. Cooper v. Sheehan, 735

 F.3d 153, 158 (4th Cir. 2013).        “Inmates clearly retain protections afforded by the First

 Amendment, including its directive that no law shall prohibit the free exercise of religion.”

 O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987). “This [right] encompasses policies that

 impose a substantial burden on a prisoner’s right to practice his religion.” Wall v. Wade, 741

 F.3d 492, 498 (4th Cir. 2014). For constitutional purposes, such a burden is one that “put[s]

 substantial pressure on an adherent to modify his behavior and to violate his beliefs,” Thomas v.

 Review Bd. of Ind. Emp’t Sec. Div., 450 U.S. 707, 718 (1981), or one that forces him to “choose

 between following the precepts of h[is] religion and forfeiting [governmental] benefits, on the

 one hand, and abandoning one of the precepts of h[is] religion . . . on the other hand,” Sherbert v.

 Verner, 374 U.S. 398, 404 (1963).




                                                   2
Case 7:19-cv-00874-GEC-PMS Document 10 Filed 04/15/20 Page 3 of 3 Pageid#: 131




         The court cannot find that Hall has alleged that Augusta’s Kosher meals substantially

 burden his ability to exercise his religious beliefs. He does not allege that he has received food

 items that are inconsistent with his religious dietary tenets, that the Kosher meals provided to

 him do not meet his nutritional needs, or that these meals have pressured him to violate his

 religious beliefs in any way. Thus, the court concludes that Hall’s allegations do not state a

 plausible First Amendment claim. See Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006).

 Therefore, the court will summarily dismiss the action without prejudice under § 1915A(b)(1).

 An appropriate order will enter this day. Such a dismissal leaves Hall free to refile his claim in a

 new and separate civil action if he can correct the deficiencies described in this opinion and

 complies with exhaustion and financial requirements.

         The Clerk is directed to send copies of this memorandum opinion and accompanying

 order to plaintiff.

                      15thday of April, 2020.
         ENTER: This ____

                                                      _________________________________
                                                      Senior United States District Judge




                                                  3
